Exhibit 10.1

 

PROMISSORY NOTE

 

$100,000July 31, 2017

 

NOW THEREFORE FOR VALUE RECEIVED, the undersigned, Probility Media Corporation,
a Nevada corporation (“Probility”), hereby promises to pay to the order of Ethan
Atkin, as Trustee of the Ethan Atkin Revocable Trust dated February 22, 2007
(“Holder”), One Hundred Thousand Dollars ($100,000) (the “Principal”), in lawful
money of the United States of America, which shall be legal tender, not bearing
interest and payable as provided herein. This Promissory Note (this “Note”) is
entered into to evidence amounts owed to Holder by Probility under that certain
Share Exchange Agreement by and between Probility, Cranbury Associates, LLC, a
Vermont limited liability company (“Cranbury”), and Holder, effective as of May
1, 2017 (the “Share Exchange”). Capitalized terms used herein but not otherwise
defined have the meanings given to such terms in the Share Exchange.

 

1.                  This Note shall accrue interest at a rate of six percent
(6%) per annum (“Interest”), beginning on August 31, 2017, compounded monthly in
arrears. All past-due Principal and Interest (which failure to pay such amounts
shall be defined herein as an “Event of Default”) shall bear interest at the
rate of ten percent (10%) per annum until paid in full (the “Default Rate”).

 

2.                  Probility agrees to pay the Holder (a) the lesser of (i)
$4,152.39; or (ii) the total amount then due under this Note, per month (each a
“Monthly Payment”); payable on or before the last calendar day of each month
(each the “Monthly Payment Date”) towards the outstanding Principal and accrued
Interest on this Note (if any), with the first such Monthly Payment due on
November 1, 2017, until the earlier of (i) the Maturity Date (when the entire
then outstanding balance of this Note shall be due and payable), or (ii) the
date that the Principal balance and all accrued Interest owed on this Note has
been repaid in full. The “Maturity Date” of this Note shall be November 30,
2019.

 

3.                  This Note and accrued Interest hereon may be prepaid in
whole or in part, at any time and from time to time, without premium or penalty.

 

4.                  All payments made by Probility under this Note will be
applied: (i) first, to late charges, costs of collection or enforcement, and
similar amounts due, if any, under the Note; (ii) second, to Interest that is
due and payable under this Note; and (iii) third, the remainder to Principal due
and payable under this Note.

 

5.                  If any payment of Principal or Interest on this Note shall
become due on a Saturday, Sunday or any other day on which national banks are
not open for business, such payment shall be made on the next succeeding
business day.

 

6.                  This Note shall be binding upon Probility and inure to the
benefit of Holder and Holder’s respective successors and assigns. Each holder of
this Note, by accepting the same, agrees to and shall be bound by all of the
provisions of this Note. Holder may assign this Note or any of its rights,
interests or obligations to this Note with notice to, but without the prior
written approval of Probility.

 

7.                  No provision of this Note shall alter or impair the
obligation of Probility to pay the Principal and Interest on this Note at the
times, places and rates, and in the coin or currency, herein prescribed.

 

8.                  Notwithstanding anything to the contrary in this Note or any
other agreement entered into in connection herewith, whether now existing or
hereafter arising and whether written or oral, it is agreed that the aggregate
of all charges constituting interest, or adjudicated as constituting Interest,
and contracted for, chargeable or receivable under this Note or otherwise in
connection with this loan transaction, shall under no circumstances exceed the
Maximum Rate.

 

 

 

 

 



 1 

 

 

9.                  Probility represents and warrants to Holder as follows:

 

(a)               The execution and delivery by Probility of this Note (i) are
within Probility’s power and authority, and (ii) have been duly authorized by
all necessary action.

 

(b)               This Note is a legally binding obligation of Probility,
enforceable against Probility in accordance with the terms hereof, except to the
extent that (i) such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights, and (ii) the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

10.              If an Event of Default (as defined herein) occurs (unless all
Events of Default have been cured or waived by Holder), Holder may, by written
notice to Probility, declare the Principal and all other amounts payable on,
this Note to be immediately due and payable (“Acceleration”). The following
events and/or any other Events of Default defined elsewhere in this Note are
“Events of Default” under this Note:

 

(a)               Probility shall fail to pay, when and as due, the Principal or
Interest payable hereunder within ten (10) days from the due date of such
payment; or

 

(b)               Probility shall have breached in any material respect any
term, condition or covenant in this Note, and, with respect to breaches capable
of being cured, such breach shall not have been cured within fifteen (15) days
following the occurrence of such breach; or

 

(c)               Probility shall: (i) make an assignment for the benefit of
creditors, file a petition in bankruptcy, petition or apply to any tribunal for
the appointment of a custodian, receiver or a trustee for it or a substantial
portion of its assets; (ii) commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation or
statute of any jurisdiction, whether now or hereafter in effect; (iii) have
filed against it any such petition or application in which an order for relief
is entered or which remains undismissed for a period of ninety (90) days or
more; (iv) indicate its consent to, approval of or acquiescence in any such
petition, application, proceeding or order for relief or the appointment of a
custodian, receiver or trustee for it or a substantial portion of its assets; or
(v) suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of ninety (90) days or more; or

 

(d)               the dissolution or liquidation of Probility; or

 

(e)               Probility shall take any action authorizing, or in furtherance
of, any of the foregoing.

 

11.              In case any one or more Events of Default shall occur and be
continuing, Holder may proceed to protect and enforce its rights by an action at
law, suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein or for an injunction against a
violation of any of the terms hereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise. In case of a default in the
payment of any Principal or Interest of or premium, if any, Probility will pay
to Holder such further amount as shall be sufficient to cover the reasonable
cost and expenses of collection, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements. No course of dealing and no delay
on the part of Holder in exercising any right, power or remedy shall operate as
a waiver thereof or otherwise prejudice Holder’s rights, powers or remedies. No
right, power or remedy conferred by this Note upon Holder shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise. Holder shall
also have such other rights as described herein.

 

12.              If from any circumstance any holder of this Note shall ever
receive interest or any other charges constituting interest, or adjudicated as
constituting interest, the amount, if any, which would exceed the Maximum Rate
shall be applied to the reduction of the Principal amount owing on this Note,
and not to the payment of interest; or if such excessive interest exceeds the
unpaid balance of Principal hereof, the amount of such excessive interest that
exceeds the unpaid balance of Principal hereof shall be refunded to Probility.
In determining whether or not the interest paid or payable exceeds the Maximum
Rate, to the extent permitted by applicable law (i) any non-Principal payment
shall be characterized as an expense, fee or premium rather than as interest;
and (ii) all interest at any time contracted for, charged, received or preserved
in connection herewith shall be amortized, prorated, allocated and spread in
equal parts during the period of the full stated term of this Note. The term
“Maximum Rate” shall mean the maximum rate of interest allowed by applicable
federal or state law.

 

 

 

 



 2 

 

 

13.              Except as provided herein, Probility and any sureties,
guarantors and endorsers of this Note jointly and severally waive demand,
presentment, notice of nonpayment or dishonor, notice of intent to accelerate,
notice of acceleration, diligence in collecting, grace, notice and protest, and
consent to all extensions without notice for any period or periods of time and
partial payments, before or after maturity, without prejudice to the holder.
Holder shall similarly have the right to deal in anyway, at any time, with one
or more of the foregoing parties without notice to any other party, and to grant
any such party any extensions of time for payment of any of said indebtedness,
or to grant any other indulgences or forbearance whatsoever, without notice to
any other party and without in any way affecting the personal liability of any
party hereunder. If any efforts are made to collect or enforce this Note or any
installment due hereunder, the undersigned agrees to pay all collection costs
and fees, including reasonable attorneys’ fees.

 

14.              This Note may be executed in several counterparts, each of
which is an original. It shall not be necessary in making proof of this Note or
any counterpart hereof to produce or account for any of the other counterparts.
A copy of this Note signed by one party and faxed or scanned and emailed to
another party (as a PDF or similar image file) shall be deemed to have been
executed and delivered by the signing party as though an original. A photocopy
or PDF of this Note shall be effective as an original for all purposes.

 

It is the intention of the parties hereto that the terms and provisions of this
Note are to be construed in accordance with and governed by the laws of the
State of Nevada. In the event any claim arising out of or relating to this Note
is brought by any of the Cranbury Members, such claim shall only be brought in
the federal or state courts sitting in Harris County, Texas. In the event any
claim arising out of or relating to this Note is brought by the Company or
Cranbury, such claim shall be brought only in the state courts sitting in the
State of Vermont, or in the federal courts which have jurisdiction over the
State of Vermont. Each of the Parties hereby: (a) irrevocably submits to the
exclusive personal jurisdiction described above, over any claim arising out of
or relating to this Note and irrevocably agrees that all such claims may be
heard and determined in such court, as applicable; and (b) irrevocably waives,
to the fullest extent permitted by applicable Law, any objection it may now or
hereafter have to the laying of venue in any proceeding brought in a such
applicable court.

 

15.              The term “Probility” as used herein in every instance shall
include Probility’s successors, legal representatives and assigns, including all
subsequent grantees, either voluntarily by act of Probility or involuntarily by
operation of law and shall denote the singular and/or plural and the masculine
and/or feminine and natural and/or artificial persons, whenever and wherever the
contexts so requires or properly applies. The term “Holder” as used herein in
every instance shall include Holder’s successors and assigns, as well as all
subsequent assignees and endorsees of this Note, either voluntarily by act of
the parties or involuntarily by operation of law. Captions and paragraph
headings in this Note are for convenience only and shall not affect its
interpretation.

 

16.              Anything else in this Note to the contrary notwithstanding, in
any action arising out of this Agreement, the prevailing party shall be entitled
to collect from the non-prevailing party all of its attorneys’ fees. For the
purposes of this Note, the party who receives or is awarded a substantial
portion of the damages or claims sought in any proceeding shall be deemed the
“prevailing” party and attorneys’ fees shall mean the reasonable fees charged by
an attorney or a law firm for legal services and the services of any legal
assistants, and costs of litigation, including, but not limited to, fees and
costs at trial and appellate levels.

 

17.              In the event any one or more of the provisions contained in
this Note shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Note shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

18.              No modification, amendment, addition to, or termination of this
Note, nor waiver of any of its provisions, shall be valid or enforceable unless
in writing and signed by all the parties hereto.

 

19.              The Note constitutes the entire agreement of the parties
regarding the matters contemplated herein, or related thereto, and supersedes
all prior and contemporaneous agreements, and understandings of the parties in
connection therewith.

 

20.              Wherever the context hereof shall so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa. The headings, captions and arrangements used in
this Note are for convenience only and shall not affect the interpretation of
this Note.

 

[Remainder of page left intentionally blank. Signature page follows.]

 

 

 

 



 3 

 

 

IN WITNESS WHEREOF, Probility has duly executed this Note on July _____, 2017.

 

 



  “Probility”       Probility Media Corporation               By: /s/ Evan
Levine                               Name: Evan Levine   Title: Chief Executive
Officer    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

